Coy v. State                                                        















IN THE
TENTH COURT OF APPEALS
 

No. 10-93-062-CR

     DONNELL EARL COY,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 13th District Court
Navarro County, Texas
Trial Court # 24,881
                                                                                                    

O P I N I O N
                                                                                                    

      A jury convicted Donnell Coy of robbery and assessed punishment of sixty years'
imprisonment.  See  Tex. Penal Code Ann. § 29.02 (Vernon 1989).  In one point of error, he
claims the evidence is insufficient to support a conclusion that he placed his victim in fear of
imminent bodily injury.  We will affirm.
      The offense occurred in a Corsicana convenience store and was recorded on the store's
surveillance camera.  The jury viewed the videotape of the incident after it was introduced into
evidence by the State.  However, the videotape is not included in the record before this court. 
Neither is Coy's designation of the record on appeal before us.  "[A] defendant who wishes to
raise a sufficiency issue on appeal has the burden of ensuring that the entire record of the trial
before the fact finder is before the appellate court . . . . "  O'Neal v. State, 826 S.W.2d 172, 173
(Tex. Crim. App. 1992).  Without the videotape, we are unable to determine the merits of Coy's
insufficient-evidence argument.  See id.; see also Hall v. State, 829 S.W.2d 407, 411 (Tex.
App.—Waco 1992, no pet.).  Therefore, we overrule his sole point of error and affirm the
judgment of the court.
 
                                                                                 BOB L. THOMAS
                                                                                 Chief Justice

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice Vance
Affirmed
Opinion delivered and filed July 27, 1994
Publish

>Opinion delivered and filed January 8, 2003
Do not publish
[CR25]